      Case 6:16-cv-00173-RP-AWA Document 871 Filed 07/08/20 Page 1 of 1




                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE WESTERN DISTRICT OF TEXAS
                                   WACO DIVISION

JANE DOE 1, ET AL.                               §
                                                 §           6:16-CV-173-RP-AA
V.                                               §           Consolidated with
                                                 §           6:17-CV-228-RP-AA
BAYLOR UNIVERSITY                                §           6:17-CV-236-RP-AA

                                             ORDER

       Before the Court are Baylor’s Opposed Motion to Stay Certain Discovery Pending Appeal

of Magistrate Judge Austin’s June 2, 2020 Order (Dkt. 857), Plaintiffs’ Response (Dkt. 860), and

Baylor’s Reply (Dkt. 864).

       On June 16, 2020, Baylor filed its appeal and objections to the Court’s June 2, 2020 Order

regarding work product protection for certain Pepper Hamilton materials. Dkt. 855. In the instant

motion, Baylor seeks a stay of the deadline requiring the materials addressed in that order and the

creation of a revised privilege log, pending Judge Pitman’s ruling on Baylor’s appeal of the June 2,

2020 Order. Dkt. 857.

       Given that Baylor’s appeal is currently before Judge Pitman for review, the Court GRANTS

the motion (Dkt. 857), and ORDERS that the production of Pepper Hamilton work product

documents and production of an updated privilege log as set forth in its June 2, 2020 Order (Dkt.

845) are HEREBY STAYED pending Judge Pitman’s resolution of Baylor’s appeal (Dkt. 855).

       SIGNED this 8th day of July, 2020.



                                            _____________________________________
                                            ANDREW W. AUSTIN
                                            UNITED STATES MAGISTRATE JUDGE
